Appeal from so much of a decree of the Surrogate’s Court, Kings County, settling the account of the respondent Hattie Freisinger, as executrix, as adjudges that the appellants have no interest in the estate of the decedent and provides for distribution in accordance with that determination. Decree, in so far as appealed from, reversed on the law, with costs to each of the parties filing briefs, payable out of the estate, and the matter remitted to the Surrogate’s Court for incorporation therein of an adjudication that the appellants are entitled to share in the estate in accordance with the provisions of section 26 *971of the Decedent Estate Law, and for the making of a new decree in the light of such determination. The second and third paragraphs of the will, which must be read together, make it patent that the term “ children,” as contained therein, relates to those of the union between testator and his “ beloved wife, Hattie.” There is no mention of the appellants, who are children of the testator’s remarriage, upon divorce from Hattie, approximately seven years after the making of the will. Hagarty, Johnston, Adel, Taylor and Close, JJ., concur.